UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7096


DANIEL P. MASON,

                Petitioner - Appellant,

          v.

EARL BARKSDALE, Warden, Dillwyn Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00003-JLK-RSB)


Submitted:   November 25, 2013            Decided:   December 18, 2013


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel P. Mason, Appellant Pro Se.    Aaron Jennings Campbell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel P. Mason seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues        a     certificate        of           appealability.           28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent      “a     substantial         showing     of     the    denial   of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that “reasonable jurists would

find    the       district       court’s    assessment       of    the     constitutional

claims debatable or wrong.”                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see    Miller-El       v.    Cockrell,    537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Mason has not made the requisite showing.                            Accordingly, we

deny Mason’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                              We

dispense      with        oral    argument       because     the     facts    and    legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3